DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 3, paragraph [0015], line 6, “…increase access times to data the memory array… should read –increase access times to data in the memory array--.  
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:  in line 3, “…configured cause the apparatus…” should read –configured to cause the apparatus--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Sprouse et al. (2014/0136760).


 	Regarding claim 1, Sprouse discloses a method, comprising: writing, to a location of a memory array, one or more bits indicative of a key associated with a portion of data [FIG. 15; ¶0086: storing key value K on a bit line “i” in a block of an array of the drive], wherein the location of the memory array corresponds to a row of an index table [FIG. 12; ¶0086: the drive will make an entry in the block table at address i with entries in data table corresponding to a row in block table], wherein the one or more bits are written in a sorted order in relation to other bits indicative of a number of other keys in the row of the index table [FIG. 12, 15: ¶0089, 0087: the key blocks are sorted, for each key block, apply the key to the word lines and use a value ‘j’ as an index to the associated block table to the associated value wherein the keys are written along word lines, and can also be sorted into bit lined oriented key], and wherein the sorted order is in relation to the number of other keys associated with portions of data previously stored in a memory device [¶0071: the keys can be sorted based on a given number of most or least significant bit of the existing data and keys can also be sorted, based on the pre-sorted data, before being written along the bit lines]; and copying the at least some of the other bits indicative of the number of other keys to another location of the memory array that corresponds to another row of the index table [FIG. 12, 15, 19, ¶0044: among bits 0-N, bit ‘1’ copied to row 2 of the corresponding index, writing half the bit line with part of the target key and the other half of the bit line with the rest of the key], and providing an indication that some of the other bits indicative of the number of other keys are stored in the other location of the memory array that corresponds to the other row of the index table [FIG. 12; ¶0086: the drive will make an entry in the block table at address i with entries in data table corresponding to a row in block table].  	Regarding claim 2, Sprouse discloses the method of claim 1, further including providing an indication, comprising one or more bits, that the sorted order of the some of the other bits indicative of the number of other keys begins at a particular location in the index table [FIG. 19, ¶0087, 0089; ¶0071: the keys can be sorted based on a given number of most or least significant bit of the existing data and keys can also be sorted, based on the pre-sorted data, before being written along the bit lines].  	Regarding claim 3, Sprouse discloses the method of claim 1, further including storing one or more bits indicative of a new key in the row at a location where some of the other bits indicative of the number of other keys were located [FIG. 20, ¶0089].  	Regarding claim 4, Sprouse discloses the method of claim 1, further including storing one or more bits indicative of a new key in the another row [FIG. 24].  	Regarding claim 5, Sprouse discloses the method of claim 1, further including maintaining the sorted order when storing one or more bits indicative of the number of keys in two rows [¶0071: the keys can be sorted based on a given number of most or least significant bit of the existing data and keys can also be sorted, based on the pre-sorted data, before being written along the bit lines].  	Regarding claim 6, Sprouse discloses the method of claim 1, further including storing an indicator, comprising one or more bits, of the quantity of keys in the row of the index table [¶0046: storing data indicative of the number of keys or the size of the key].  	Regarding claim 7, Sprouse discloses the method of claim 1, further including storing an indicator, comprising one or more bits, of the quantity of keys in the another row of the index table [FIG. 1, 6C, 11.  	Regarding claim 8, Sprouse discloses a method, comprising: filling a row of an index table with one or more bits indicative of a number of keys [FIG. 15; ¶0086: storing key value K on a bit line “i” in a block of an array of the drive]; and splitting the number of keys between two rows in response to filling the row, wherein splitting the number of keys between the two rows includes keeping a first portion of the one or more bits indicative of the number of keys in the row and moving a second portion of the one or more bits indicative of the number of keys to another row [FIG. 12; ¶0086: the drive will make an entry in the block table at address i with entries in data table corresponding to a row in block table; FIG. 6C, 12, 15, 19, ¶0044, 0128: among bits 0-N, bit ‘1’ copied to row 2 of the corresponding index, writing half the bit line with part of the target key and the other half of the bit line with the rest of the key].  	Regarding claim 9, Sprouse discloses the method of claim 8, wherein splitting the number of keys between two rows includes leaving the first portion of the one or more bits indicative of the number of keys in a first half of the row [FIG. 12; ¶0086: the drive will make an entry in the block table at address i with entries in data table corresponding to a row in block table; FIG. 6C, 12, 15, 19, ¶0044, 0128: among bits 0-N, bit ‘1’ copied to row 2 of the corresponding index, writing half the bit line with part of the target key and the other half of the bit line with the rest of the key].  	Regarding claim 10, Sprouse discloses the method of claim 8, wherein splitting the number of keys between two rows includes moving the second portion of the one or more bits indicative of the number of keys to a second half of the another row [FIG. 12; ¶0086: the drive will make an entry in the block table at address i with entries in data table corresponding to a row in block table; FIG. 6C, 12, 15, 19, ¶0044, 0128: among bits 0-N, bit ‘1’ copied to row 2 of the corresponding index, writing half the bit line with part of the target key and the other half of the bit line with the rest of the key].  	Regarding claim 11, Sprouse discloses the method of claim 8, wherein splitting the number of keys between two rows maintains a sorted order of the number of keys rows [¶0071: the keys can be sorted based on a given number of most or least significant bit of the existing data and keys can also be sorted, based on the pre-sorted data, before being written along the bit lines].  	Regarding claim 12, Sprouse discloses the method of claim 8, further including updating a key table that includes an indication, comprising one or more bits, of a quantity of the first portion of the number of keys in the row and an indication of a quantity, comprising one or more bits, of the second portion of the number of keys in the another row [FIG. 19, ¶0087, 0089; ¶0071: the keys can be sorted based on a given number of most or least significant bit of the existing data and keys can also be sorted, based on the pre-sorted data, before being written along the bit lines].  	Regarding claim 13, Sprouse discloses the method of claim 8, further including updating a key table that includes an indication, comprising one or more bits, of a last key of the first portion of the number of keys in the row and an indication, comprising one or more bits, of a last key of the second portion of the number of keys in the another row [FIG. 12; ¶0086: the drive will make an entry in the block table at address i with entries in data table corresponding to a row in block table; FIG. 6C, 12, 15, 19, ¶0044, 0128: among bits 0-N, bit ‘1’ copied to row 2 of the corresponding index, writing half the bit line with part of the target key and the other half of the bit line with the rest of the key].  	Regarding claim 14, Sprouse discloses the method of claim 13, further including proving an indication, comprising one or more bits, that a sorted order of the another row begins in the second half of the another row [FIG. 12; ¶0086: the drive will make an entry in the block table at address i with entries in data table corresponding to a row in block table; FIG. 6C, 12, 15, 19, ¶0044, 0128: among bits 0-N, bit ‘1’ copied to row 2 of the corresponding index, writing half the bit line with part of the target key and the other half of the bit line with the rest of the key].  	Regarding claim 15, Sprouse discloses the method of claim 8, further including splitting the second portion of number of keys between two rows in response to filling the another row FIG. 6C, 12, 15, 19, ¶0044, 0128: among bits 0-N, bit ‘1’ copied to row 2 of the corresponding index, writing half the bit line with part of the target key and the other half of the bit line with the rest of the key].  	Regarding claim 16, the rationale in the rejection of claim 8 is herein incorporated. Sprouse further discloses an apparatus, comprising: a memory array [FIG. 10]; and a control circuitry, coupled to the memory array [FIG. 15]. 
 	Regarding claim 17, the rationale in the rejection of claim 12 is herein incorporated.
 	Regarding claim 18, Sprouse discloses the apparatus of claim 16, wherein the control circuitry is configured to maintain a sorted order of the number of keys when storing one or more bits indicative of the first portion of the number of keys in the first row and one or more bits indicative of the second portion of the number of keys in the second row [¶0071: the keys can be sorted based on a given number of most or least significant bit of the existing data and keys can also be sorted, based on the pre-sorted data, before being written along the bit lines].  	Regarding claim 19, Sprouse discloses the apparatus of claim 16, wherein the control circuitry is configured to cause the apparatus to update an indicator, comprising one or more bits, of a quantity of keys that are stored in each particular row of the index table in response to splitting the number of keys stored in the first row [¶0046: storing data indicative of the number of keys or the size of the key].  	Regarding claim 20 Sprouse discloses the apparatus of claim 16, wherein the control circuitry is configured to cause the apparatus to store an indicator, comprising one or more bits, that the second row is a folded row and a sorted order of the second portion of the number keys begins at a particular location of the second row [FIG. 19, ¶0087, 0089; ¶0071: the keys can be sorted based on a given number of most or least significant bit of the existing data and keys can also be sorted, based on the pre-sorted data, before being written along the bit lines].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobi (2020/0073632) discloses a memory unit storing key values to be loaded into a partial tournament sort to store a first portion in a cache while excluding a second portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   September 24, 2022                                   By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246